Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of A. Taylor et al., US 17/279,146 (Sep. 23,2019) are pending, under examination and stand rejected.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 19 under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language “preferably” is withdrawn in view of Applicant’s Amendment.  

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

Rejection of claims 1-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “organic-inorganic metal halide perovskite material having the formula AMX3” is not sufficiently described such that one of skill in the art would recognize that Applicant is in possession of the claimed method is maintained for the reasons given in the previous Office action.  

The primary factor in the § 112(a) rejection is that respecting the claim 1 steps of:

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

(ii) reacting the first layer with one or more organic halides to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3.

neither the art of record nor the specification provides sufficient information (e.g., a functional relationship or common structural features between reagents/reactants , a defined genus of reagent/reactants or a representative number of species) to one of skill such that it can be determined what reagents/reactants (which are claimed generically) are suitable in claim 1 step (i) to form “a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”.  

The speciation teaches that claim 1 step(i) involves the following generic reaction:

MX2 + 2LX → L2MX4

Specification at page 13.  The specification teaches that L2MX4 represents the claim 1 “organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”, and L is an organic or inorganic cation or a mixture of organic or inorganic cations which may be the same or different and X is one or more different halide anions.  Specification at page 13.  

And wherein the resulting “first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure” is of such a nature that it will react (in claim 1 step (ii)) with “one or more organic halides” to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3”  MPEP § 2163(II)(A)(3)(a)(ii); see also, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus).


Applicant’s Argument

Applicant submits that Figures 1, 2A, 2B, 3, 4, and 14 include information on the chemical formulas and other structural, physical, and/or chemical properties of perovskite materials having the formula AMX3 and Examples 1-5 of the as-filed application further illustrate specific examples of the formation of perovskites according to the claimed methods.  Applicant’s Reply further cites page 4 and 5 of specification beginning as follows:

The method utilizes an alternative precursor film to the metal-halide or metal-halide organic complex of the 2-step process that can be converted to a final 3D perovskite. The new precursor is a planar layered perovskite material having a two dimensional (2D) crystal structure, which we define below. This type of 2D hybrid organo-metal halide perovskite film is converted to an exceptionally high quality organo-metal halide perovskite film having a three dimensional (3D) crystal structure using the method of the present invention.

Specification at page 4, lines 6-13.  This argument is not persuasive for the following reasons. Note that the above underlined phrase corresponds to the claim 1 step of:

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

The Figs. are all directed to generic aspects.  The specification provides three only working examples of perovskites formed by the claimed method (i.e., [FA]PbI2Br (Example 1), [FA](1-x)CS(x)PbI2Br (Example 2), and [MA]Pbl2Br (Example 3).  Specification at pages 16-18.  

Neither the Figs., Examples nor specification portions cited by Applicant provide:

a functional relationship between reagents/reactants;
common structural features between reagents/reactants; 
a defined genus of reagent/reactants; or 
a representative number of species of reagent/reactants.  

to one of skill such that it can be determined what reagents/reactants (which are claimed generically) are suitable in claim 1 step (i) to form “a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure” and which is of such a nature that it will react (in claim 1 step (ii)) with “one or more organic halides” to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3”.  

Applicant’s Reply further cites as-filed Application, page 10, lines 17 – 32, page 11, lines 28 - 32; page 12, lines 5-18; page 13, lines 10-19 and lines 34-35 (published PCT application, WO 2020/065282).  

For example Applicant cites the following portion of the specification directed to claim 1, step (i).  

In step i), the two-dimensional crystal structure typically has general formula L2MX4, in which L is a ligand which does not appear in the final perovskite product. Preferably L is an organic or inorganic cation or a mixture of organic or inorganic cations which may be the same or different. M is a divalent metal cation or a mixture of two or more different divalent metal cations. X is one or more different halide anions. Preferably, the 2D material has the formula L2L'n-1MnX3n+1 or L2Kn-1MnX3n+3 or LL'n-1MnX3n+1 or L2L'nMnX3n+2, in which Land L' represent organic or inorganic cations which can be the same or different, K represents an organic cation different from L, M represents one or more divalent metals, and X represents one or more different halide anions.

. . .

This first step in the reaction process may be represented by the general reaction scheme:

MX2 + 2LX → L2MX4

Specification at page 13, lines 10-35.  This argument is not persuasive for the same reasons discussed above, that is, the specification portions cited by Applicant do not provide:

a functional relationship between reagents/reactants;
common structural features between reagents/reactants; 
a defined genus of reagent/reactants; or 
a representative number of species of reagent/reactants.  

to one of skill such that it can be determined what reagents/reactants (which are claimed generically) are suitable in claim 1 step (i) to form “a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”.  And wherein the resulting “first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure” is of such a nature that it will react (in claim 1 step (ii)) with “one or more organic halides” to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3”  

Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

Rejection of claims 1-20 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

forming a crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising a three-dimensional crystal structure represented by the formula AMX3; 

in which A represents any organic cation or a mixture

M represents a divalent metal cation or a mixture

is maintained for the reasons given in the previous Office action.  Neither the art of record not the specification provides a disclosed structural/functional relationship between the full scope of:

A,

B,

the step (i) (MX2 + 2LX → L2MX4) “first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”; and

the step (ii) “one or more organic halides”, (AY and AZ within the reaction L2MX4 + AY +AZ → AMXZY)

and the propensity to form a perovskite, such that one of skill in the art can choose each of these components (i.e., know what A, B, MX2, LX, AY, and AZ are) to practice the full scope of the claimed method without undue experimentation.  Particularly when considered with the extremely large claim breadth and unpredictability in the art.  For example, Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations (the very examples of the instant specification) that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  Neither the art of record nor the specification provides sufficient information regarding the nature of reactants necessary to practice the full scope of claim 1 step (i) forming “a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”. 

Applicant’s Argument

Applicant states that the level of ordinary skill in the art is high.  However, as discussed in the previous Office action, W. Li et al., 2 Nature Reviews Materials (Feb. 7, 2017) discloses that Hybrid organic–inorganic perovskites (HOIPs) are a subclass of ABX3 materials in which the A-site and/or X-site ions are replaced by organic amine cations and/or organic linkers, respectively.  Li at page 1, col. 1.  Li further discloses that the abundant variations of organic components and metal salts offer enormous chemical possibilities for creating hybrid organic-inorganic perovskites (HOIPs), and the known HOIPs now span a significant part of the periodic table.  Li at page 1, col. 2.  Li further discloses that despite their huge impact on photovoltaics and other applications, only a handful of solar-cell HOIPs with advantageous properties for use in optoelectronic applications have been discovered thus far.  Li at page 3, col. 2.  In this regard, Li discloses that the B-site cation is limited to the group IVA metals Pb and Sn, with divalent charge, and the X-site anion is chosen from the halides (that is, Cl−, Br− or I−). The resulting BX3 − frameworks can thus only accommodate the smallest organic cations, such as MA and formamidinium (FA), according to the Goldschmidt tolerance factors.  Li at page 3, col. 2.  

And as discussed previously, the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations (the very examples of the instant specification) that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252). 

Applicant argues that while some experimentation may be required to perform the methods of claim 1 and determine whether a crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising a three-dimensional crystal structure represented by the formula AMX3 is formed, this experimentation is not undue. A considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  

This argument is not considered persuasive because the experimentation necessary to practice the full claim scope is not routine in view of the predictability and claim breadth.  This is because the specification teaches that:

The method utilizes an alternative precursor film to the metal-halide or metal-halide organic complex of the 2-step process that can be converted to a final 3D perovskite. The new precursor is a planar layered perovskite material having a two dimensional (2D) crystal structure, which we define below. This type of 2D hybrid organo-metal halide perovskite film is converted to an exceptionally high quality organo-metal halide perovskite film having a three dimensional (3D) crystal structure using the method of the present invention.

Specification at page 4, lines 6-13.  

The specification further teaches that

In step i), the two-dimensional crystal structure typically has general formula L2MX4, in which L is a ligand which does not appear in the final perovskite product. Preferably L is an organic or inorganic cation or a mixture of organic or inorganic cations which may be the same or different. M is a divalent metal cation or a mixture of two or more different divalent metal cations. X is one or more different halide anions. Preferably, the 2D material has the formula L2L'n-1MnX3n+1 or L2Kn-1MnX3n+3 or LL'n-1MnX3n+1 or L2L'nMnX3n+2, in which Land L' represent organic or inorganic cations which can be the same or different, K represents an organic cation different from L, M represents one or more divalent metals, and X represents one or more different halide anions.

. . .

This first step in the reaction process may be represented by the general reaction scheme:

MX2 + 2LX → L2MX4

Specification at page 13, lines 10-35.  

However, neither the art of record nor the specification provides sufficient guidance regarding the full scope of reagents/reactants (which are claimed generically) that are suitable in claim 1 step (i) to form “a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure” or such planar, layered structure having the formula L2MX4.  And wherein this resulting “first layer on the surface of a substrate” is of such a nature that it will react (in claim 1 step (ii)) with “one or more organic halides” to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3”.  In fact, the art of record does not provide any guidance/information on using the claim 1, step (i) planar, layered structure L2MX4 in a method to form AMX3.  As such, one of skill must rely heavily on the guidance in the specification, which in view of the claim breadth and art unpredictability, is insufficient.  The law requires an enabling disclosure for relatively new or unpredictable technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03.  

Because the claimed methods incorporate a “planar layered perovskite material having a two dimensional (2D) crystal structure” that can react further react to form AMX3, 112 enablement requires sufficient guidance to practice its full scope without undue experimentation.  Because the art is unpredictable, and the claimed breadth is vast, a prima facie case has been made that there such experimentation is undue in in view of the guidance in the prior art and specification.  

Subject Matter Free of the Art of Record

As discussed in the previous Office action, the art discloses a number of methods for preparation of perovskites, including vapor phase deposition and solution processing.  Y. Zhao et al., The Journal of Physical Chemistry Letters, 4175-4186 (2014) (“Zhao”) (see Zhao at page 4176, col. 1).  A number of perovskite preparation methods have been reported involving a one-step solution processing of a perovskite precursor solution on a substrate followed by solvent removal/evaporation.  Zhao at page 4177, col. 1.  For example, Singh reports that formamidinium/methylammonium (FA/MA) perovskite films were spin coated from a precursor solution containing formamidinium iodide (FAI) (1 m), PbI2 (1.1 m), methylammonium bromide (MABr) (0.2 m), and PbBr2 (0.2 m) in anhydrous DMF:DMSO.   T. Singh et al., Advanced Energy Materials, (Sep. 14, 2017) (“Singh”) (see page 8 or 9, col. 1).  In another example, McMeekin reports perovskite formation by spin coating a perovskite precursor solution of formamidinium iodide, CsI, PbBr2 and PbI2 in DMF.  D. McMeekin et al., 351 Science, 151-155 (2016) (“McMeekin”) (see supplementary page 2).  See also US 2018/0351123 (2018) ( at page 10, [0216]-[0219]).  In a somewhat different procedure, W. Yang et al., 348 Science, 1234-1237 (2015) (“Yang”) reports a method where a PbI2 (DMSO) layer is treated with formamidinium iodide/methylammonium bromide (FAI (MABr)) solution.  Yang at page 1236, cols 2-3.  

Claims 1-20 are free of the art of record.  The art of record discussed above does not teach or suggest perovskite formation by 

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

(ii) reacting the first layer with one or more organic halides to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3.

in view of the specification’s teaching that that step(i) involves the following generic reaction:

MX2 + 2LX → L2MX4

Specification at page 13.  L2MX4 represents the claimed “organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”, and L is an organic or inorganic cation or a mixture of organic or inorganic cations.  And the specification teaching that step(ii) involves the following generic reaction:

L2MX4 + AY +AZ → AMXZY

Specification at page 15.  AY and AZ represent the claimed “one or more organic halides”.  Specification at page 15, lines 19-22.  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764. The examiner can normally be reached 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622